

EXHIBIT 10.29


RESOLUTION


Director Compensation




RESOLVED, that effective January 1, 2019, directors who are not officers or
employees of the Corporation or any of its subsidiaries (each a “Non-Employee
Director”) who serve as the chair of the Risk and Return Committee or the
Compensation and Succession Committee shall be entitled to receive a quarterly
chair fee in the amount of $8,750 and $7,500, respectively, to be paid on each
January 1, April 1, July 1, and October 1, provided such Non-Employee Director
is serving as a committee chair on such date.


FURTHER RESOLVED, that effective as of January 1, 2019, the foregoing
resolutions supersede the resolutions adopted by the Board of Directors on
November 18, 2016, pertaining to the quarterly chair fee for each Non-Employee
Director who serves as the chair of the Risk and Return Committee or the
Compensation and Succession Committee, and references to the 2006 Equity
Compensation Plan for Non-Employee Directors in the November 18, 2016
resolutions are updated to reference the 2017 Equity Compensation Plan for
Non-Employee Directors.




1

